DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 1A in the reply filed on 7/25/2022 is acknowledged.
Claims 3 and 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayama et al. (US 2015/0251446 A1) in view of Austin et al. (US 5488223).
Regarding claim 1:
	Sayama et al. disclose a recording apparatus comprising:
	a liquid ejection head (head section 30) having nozzles (nozzles N: Fig. 4);
	a controller (control section 60); and
	a signal input part (print mode setting section 91) through which a user inputs, to the controller, a setting signal (“print mode”) indicating settings related to a grade of an image (paragraphs 167-175, 196 & Figs. 8-9),
	wherein the controller drives the liquid ejection head based on the setting signal input through the setting signal input part to cause the nozzles to eject liquid to record an image on a recording medium in the grade corresponding to the setting signal (paragraphs 142-145 & Figs. 24-25, 42).
	Sayama et al. do not expressly disclose recording a barcode or two-dimensional code.
	However, Austin et al. disclose a recording apparatus that allows an inexperienced user to merely scan a parameter bar doe to adjust the recording apparatus operating parameters (col. 4, lines 5-11) by including a signal input part (scan engine 114) through which a user inputs, to the controller, a setting signal (from scanned bar code 138) indicating settings related to a grade of a barcode or two dimensional code (col. 7, lines 12-21 & col. 10, lines 6-8),
	wherein a print engine is controlled based on the setting signal input through the setting signal input part to cause the print engine to record a barcode or two-dimensional code on a recording medium in the grade corresponding to the setting signal (col. 1, lines 26-45 & col. 6, lines 29-30 & col. 7, lines 18-21).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a barcode grade input, such as that taught by Austin et al., into Sayama et al.’s recording apparatus.
Regarding claim 2:
	Sayama et al.’s modified apparatus comprises all the limitations of claim 1, and Sayama et al. also disclose that the controller:
	sets a driving waveform signal (Com) for driving the liquid ejection head based on the setting signal input through the signal input part (paragraphs 486-487, 497-498, 511, 514 & Figs. 24-25, 29-30); and
	drives the liquid ejection head using the set driving waveform signal to cause the nozzles to eject liquid to recording an image on a recording medium in the grade corresponding to the setting signal (paragraphs 135-138).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayama et al. as modified by Austin et al., as applied to claim 1 above, and further in view of Takahashi (US 2001/0043242 A1).
Regarding claim 4:
	Sayama et al.’s modified apparatus comprises all the limitations of claim 1, and Sayama et al. also disclose that the liquid ejection head has a nozzle surface to which the nozzles are formed (Figs. 4-5), and
	the recording apparatus includes a relative displacement unit (carriage 32) configured to cause the liquid ejection head and the recording medium to relatively displace in a direction parallel to the nozzle surface (paragraph 126 & Fig. 2),
	wherein the controller:
		performs the setting including a setting related to an ejection speed of liquid from the nozzles based on the setting signal input through the signal input part (control of the potential difference dV is related to ejection speed: Figs. 29-30); and
		controls the relative displacement unit to cause the liquid ejection head and the recording medium to relatively displace and, at the same time, drives the liquid ejection head based on the setting to eject liquid from the nozzles to record an image on the recording medium (at least in controlling the main scanning print speed Uy).
Sayama et al.’s modified apparatus does not expressly disclose that the controller controls the relative displacement unit such that, as the liquid ejection speed gets faster, so does the relative displacement speed.
	However, Takahashi disclose a recording apparatus that ensures high quality recording (paragraph 53) by controlling a relative displacement speed (VS) to be faster as the liquid ejection speed (V1) gets faster (paragraphs 61-62 & Fig. 5).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to control Sayama et al.’s modified apparatus in the manner taught by Takahashi, such that the relative displacement speed is faster as the liquid ejection speed gets faster.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayama et al. as modified by Austin et al. and Takahashi, as applied to claim 4 above, and further in view of Yamazaki et al. (US 2008/0266608 A1).
Regarding claim 5:
	Sayama et al.’s modified recording apparatus comprises all the limitations of claim 4, but does not expressly disclose a gap changing unit.
	However, Yamazaki et al. disclose a recording apparatus that establishes optimum  platen gaps for different print media modes (paragraph 63) by including a gap changing unit configured to change a gap between a nozzle surface and a recording medium by relatively displacing the liquid ejection head and the recording medium in a direction intersecting with the nozzle surface (inherent to changing the platen gap PG: Fig. 5),
	wherein the gap changing unit is controlled to make the gap (PG) between the nozzle surface and the recording medium greater as a relative displacement speed (“carriage speed”) between the liquid ejection head and the recording medium by a relative displacement unit gets faster (as least in comparing print modes 6-7: Fig. 5).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to perform gap changing controls, such as suggested by Yamazaki et al., in Sayama et al.’s modified recording apparatus, so as to establish optimum platen gaps for different print media modes.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853